Citation Nr: 1229069	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected recurrent sinusitis with seasonal allergic rhinitis.

2.  Entitlement to a rating higher than 30 percent for service-connected migraine headaches, prior to March 21, 2011.

3.  Entitlement to a rating higher than 50 percent for service-connected migraine headaches, from March 21, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In an April 2012 rating decision, the RO granted an increased evaluation of 50 percent for migraines, effective March 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, she is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In January 2011, the Board remanded these claims for additional development.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  Prior to March 21, 2011, the Veteran's migraines were characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From March 21, 2011, the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for service-connected recurrent sinusitis with seasonal allergic rhinitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6514, 6522 (2011).

2.  Prior to March 21, 2011, the criteria for a rating of 50 percent, but no higher, for service-connected migraines are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.214a, Diagnostic Code 8100 (2011).

3.  From March 21, 2011, the criteria for a rating higher than 50 percent for service-connected migraines are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.214a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist her with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in her statements and testimony, the Veteran demonstrated her actual knowledge of the elements necessary to substantiate her claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Virtual VA records have been reviewed.  Additionally, the Veteran was afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.  

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to a Rating Higher Than 30 Percent for Service-Connected Recurrent Sinusitis with Seasonal Allergic Rhinitis

The Veteran is currently rated as 30 percent disabled under 38 C.F.R. §4.97, Diagnostic Code 6514, for recurrent sinusitis with seasonal allergic rhinitis.  A rating of 30 percent is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.79, Diagnostic Code 6514.  The Veteran is seeking an increased rating.

A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

VA treatment records were reviewed.  In April 2007, a computer tomography (CT) scan revealed chronic right maxillary sinusitis with bilateral mild turbinate swelling consistent with rhinitis.  The Veteran underwent surgery in May 2007.  It was noted that she was diagnosed with bilateral inferior turbinate hypertrophy with chronic nasal airway obstruction.  She underwent a bilateral nasal endoscopy with submucous resection of the inferior turbinates.  Similarly, in November 2007, the Veteran underwent a subcutaneous resection of the inferior turbinates.

In January 2008, the Veteran sought treatment complaining of obstruction on the right side of her nose.  It was noted that she had a history of inferior turbinate reduction.  The Veteran reported she spits up yellow or clearish mucus in the morning.  Examination revealed she had yellow/green mucus with a pressure headache above the eyebrows.  It was noted that a CT scan from April 2007 demonstrated rhinitis and sinusitis.  She was diagnosed with allergic rhinitis and chronic rhinosinusitis.  The physician noted that the Veteran continued to have significant nasal mucosal edema with complaints of current headaches and green/yellow draining; she was to continue antibiotics for her total course.
In February 2008, a CT revealed mild mucosal thickening of ethmoids.  She was instructed to continue antibiotics and nasal saline irrigations, as well as a prescription for Flonase.

The Veteran was afforded a VA examination in May 2008.  The Veteran complained that she was getting sinus infections more often, and that they would last longer, about five to ten days.  She reported she had a sinus infection the prior week, but was not placed on antibiotics for it.  She asserted she currently took Zyrtec, Sudafed, Guaifiasin, Tylenol, and Flonase.  She reported that since her sinus surgery she had relief for approximately one month until the swelling and infections became recurrent again.  The examiner noted that she had sinus surgery in May 2007 for turbinate reduction and again in November 2007.  It was noted she had perennial year round allergies to mold, mildew, dust, and trees.  There was no history of osteomyelitis.  The examiner noted that the Veteran had about eight to ten sinus infections in the last year, which she received antibiotics for five episodes, lasting about five to ten days.  Her current rhinitis symptoms were nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  Current sinus symptoms were purulent nasal discharge, headaches, sinus pain and sinus tenderness.  She reported having headaches approximately three times a week, lasting two to three days until she used her decongestant.  There was frequent breathing difficulty noted with hoarseness in the morning from nighttime drainage.  

VA records indicate that in May 2008 the Veteran complained of chronic nasal congestion although she had been on a nasal steroid and antihistamine with minimal benefit.  She reported that she was having severe symptoms from her seasonal allergies, including frontal and maxillary sinus pain, pressure, and thick posterior drainage.  In July 2008, it was noted that the Veteran was still having problems with allergic rhinitis.  The physician prescribed her a steroid nasal spray and increased the dosage.  Also in July 2008, she complained of sinus congestion and a cough of yellow sputum in the mornings.  In November 2008, the Veteran sought treatment for headaches, and it was noted that she had sinusitis/sinus headaches.  Similarly, in January 2009, she had acute sinusitis and was prescribed an antibiotic.  In February 2009, it was noted that she had frequent headaches.  

The Veteran's physician submitted a statement in April 2009 indicating that the Veteran has chronic sinusitis.  See April 2009 statement.

The Veteran testified in June 2010 that she experiences difficulty breathing, swelling, and sinus headaches.  She also stated that her multiple surgeries have not improved her symptoms.  See June 2010 BVA Hearing Transcript, pages 3-8.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran is entitled to a rating of 50 percent for her recurrent sinusitis and seasonal rhinitis.  Despite having repeated surgeries, she continues to have recurrent sinusitis and near constant headaches, pain, and purulent discharge.  The Board notes that this is the highest rating available for sinusitis.

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes, including Diagnostic Code 6522; however, the Board finds that the current diagnostic code is the most appropriate for evaluating the Veteran's service-connected disability.  

For all of the foregoing reasons, the Board finds that the Veteran meets the criteria to warrant a 50 percent rating for her service-connected recurrent sinusitis and seasonal rhinitis.  




	(CONTINUED ON NEXT PAGE)


Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's sinusitis disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

B.  Entitlement to a Rating Higher Than 30 Percent for Service-Connected Migraine Headaches, Prior to March 21, 2011

Prior to March 21, 2011, the Veteran is rated as 30 percent disabled for migraines under 38 C.F.R. §4.124a, Diagnostic Code 8100.  A rating of 30 percent is warranted when the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month, over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran is seeking an increased rating.

A rating of 50 percent is warranted when there are migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

VA outpatient records were reviewed.  In April 2008, it was noted that she had daily headaches.

The Veteran was afforded a VA examination in May 2008.  She reported that she had a migraine approximately one time a week and that most attacks were prostrating, lasting two to three days.

In June 2008, she reported severe headaches.  Treatment notes indicate that in December 2008, her headaches were slightly better, but not much.  In February 2009, it was noted that she had frequent headaches.  In April 2009, her treating physician submitted a statement indicating the Veteran had chronic headaches that resulted in frequent absences and reduced work hours.  See April 2009 statement.

The Veteran testified in June 2010 that her migraines occurred three to four times a month, with approximately 12 in the prior six months.  See June 2010 BVA Hearing Transcript, page 10.  She stated that the migraines prevent her from functioning and from working.  Id.  at page 11.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Based on the medical and lay evidence, prior to March 21, 2011, the Veteran was having prostrating and prolonged attacks of migraines approximately once a week that affected her ability to be employed.  See May 2008 VA examination, VA outpatient records, and June 2010 Hearing Transcript.  Therefore, the Board finds the Veteran meets the criteria to warrant a 50 percent rating, prior to March 21, 2011.  This is the highest rating available for migraines.

Extraschedular Evaluation

As stated previously, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's migraines is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

C.  Entitlement to a Rating Higher Than 50 Percent for Service-Connected Migraine Headaches, From March 21, 2011

In an April 2012 rating decision, a rating of 50 percent for the Veteran's migraine headaches was assigned, effective March 21, 2011.

The Schedule for Rating Disabilities provides a 50 percent rating for migraines when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A fifty percent rating is the maximum schedular rating provided for migraines.  Id.  Nevertheless, the Veteran has continued her appeal for a higher disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  A higher rating may only be assigned on an extraschedular basis. 

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321. 

The Board does not have the authority to assign an extraschedular rating in the first instance, however, if the record shows consideration of such a rating may be warranted, the matter is referred to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the criteria found in the rating schedule for that disability. 

The Veteran was examined in March 2011.  She described having migraine headaches four to six times a month lasting hours up to a day in duration.  She reported that they were always prostrating and incapacitating.  The migraines are also accompanied by photophobia, phonophobia, nausea, vomiting, dizziness, and vertigo. 

The Veteran has not identified any symptoms of her migraines that are not contemplated by the rating schedule.  Her primary symptoms of pain, nausea, dizziness, etc., are prostrating and incapacitating.  The rating criterion specifically addresses this severity. 

The symptoms exhibited by the Veteran are not unusual or exceptional and are of the type and severity caused by migraines.  The rating criteria provided are not inadequate.  Referral for consideration of an extraschedular rating for migraines is not warranted. 


ORDER

Entitlement to a rating of 50 percent, but no higher, for the Veteran's recurrent sinusitis with seasonal allergic rhinitis is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating of 50 percent, but no higher, for the Veteran's migraine headaches, prior to March 21, 2011, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 50 percent for service-connected migraine headaches, from March 21, 2011, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that she has difficulty working due to her service-connected disabilities.  See February 2009 VA Form 9.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all current VA outpatient records and private records.

If no further records are available, properly document a negative response in the file.

2.  Ask the Veteran to provide documentation from her employer (including potential employers or former employers) that addresses her work performance, attendance, and whether her disabilities interfere with her employment or the performance of her job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

3.  Afford the Veteran an examination to determine the effects of her service-connected disabilities (migraines, recurrent sinusitis with seasonal allergic rhinitis, vaginal infection, gastroesophageal reflux disease and sleep apnea) on her ability to maintain employment consistent with her education and occupational experience.  

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. at least 50 percent probability), more likely than not (i.e. more than 50 percent probability) or less likely than not (i.e. less than 50 percent probability) that the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case.

5.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the issue.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


